


110 HRES 1163 IH: Expressing the support and sympathy of the

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1163
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mrs. Musgrave
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the support and sympathy of the
		  House of Representatives and the people of the United States for the victims of
		  the tragic fire that occurred in Ordway, Colorado, on April 16,
		  2008.
	
	
		Whereas on April 15, 2008, flames broke out in Ordway,
			 Colorado;
		Whereas the fire spread quickly due to strong winds,
			 taking the lives of 2 volunteer firefighters, John Schwartz and Terry
			 Devore;
		Whereas all 1,200 residents of Ordway were ordered to flee
			 from their homes;
		Whereas firefighters, paramedics, police officers, and
			 other emergency personnel, along with Crowley County school, the Crowley County
			 Nursing Center, and the County Government worked courageously to move people to
			 safety and rescue the injured and extinguish the fire; and
		Whereas the outpouring of support, assistance, and
			 compassion from Coloradans is greatly appreciated: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its
			 deepest condolences to the families and friends of John Schwartz and Terry
			 Devore;
			(2)expresses its
			 support for all victims and those affected by this tragedy; and
			(3)expresses immense
			 gratitude for the efforts of emergency responders, local officials, State
			 officials, Federal officials, healthcare providers, volunteers, and citizens
			 involved with this response.
			
